JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed October 30, 2003 be affirmed. Appellant, with the representation of counsel, entered into a settlement agreement in September 1997 and received $9,000 as a lump sum payment in compensation for injuries he sustained while incarcerated in a federal correctional facility. The settlement agreement also stated that *157appellant will be compensated for other injuries by monthly payments “upon his release from incarceration.” This provision is in keeping with the regulations governing the Inmate Compensation Program, which provide that monthly compensation payments payable to the claimant “shall ordinarily be suspended until such time as the claimant is released from the correctional facility.” 28 C.F.R. § 301.316. Accordingly, the district court correctly dismissed the complaint without prejudice to appellant’s right to seek compensation after his release from prison.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.